Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement

Receipt is acknowledged of the Amendment filed July 20, 2022.


Reasons for Allowance
Claims 1-5, 8-14, 16-18, and 20 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Yoo et al., taken alone or in combination of other references, does not teach or fairly suggest a load driving circuit or a method for driving a load comprising, among other things, wherein the feedback signal is a logic signal, and the switch control circuit receives the logic signal, and wherein when the logic signal is at a first logic level, the switch control circuit controls the switching transistor to increase the first output voltage, and when the logic signal is at a second logic level, the switch control circuit controls the switching transistor to decrease the first output voltage (claims 1 and 14); and a switch control circuit comprising, among other things, wherein the logic signal is generated according to a feedback signal indicative of a driving state of the linear circuit, and wherein when the logic signal is at a first logic level, the switch control circuit controls the switching transistor to increase the first output voltage, and when the logic signal is at a second logic level, the switch control circuit controls the switching transistor to decrease the first output voltage (claim 18).
The claims dependent on the above-discussed independent claims are allowable also because of their dependency on patentable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D CHANG/Primary Examiner, Art Unit 2844